Citation Nr: 1536234	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his son, and R.M.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1957 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2015 hearing, the Veteran testified that he had been seen by Dr. T.H. and Dr. M. for asbestos and that he had received treatment through the Moffitt Cancer Center.  In a February 2013 statement, he also reported receiving treatment with Dr. I.K.  The claims file does include treatment records from several doctors who treated him at the Florida Hospital Heartland Medical Center and the Bethesda Memorial Hospital; however, there are no records from Dr. T.H., Dr. M., Dr. I.K., or the Moffitt Cancer Center.  Therefore, a remand is needed to obtain all outstanding, relevant medical records.

The Board also notes that the available treatment records note various diagnoses, including emphysema and chronic obstructive pulmonary disorder (COPD).  The December 2010 VA examination and medical opinion specifically addressed COPD, but the examiner did not discuss any other respiratory disorder that may be present.  Therefore, an additional VA examination and medical opinion are needed to determine the nature and etiology of any respiratory disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from Dr. T.H., Dr. M., Dr. D.R.B., Dr. I.K., and the Moffitt Cancer Center (identified in a February 2013 statement and during the July 2015 hearing).  

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should elicit a medical history from the Veteran regarding his respiratory disorder and smoking.

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant or any other layperson, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current respiratory disorders.  

For each identified diagnosis, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include asbestos exposure therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

